Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2-7, 9, 11-16, 18, 20-25 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parimelazhagan (US 2018/0197123).

As per claim 2, Parimelazhagan a computer-implemented method for monitoring a robotic process automation (RPA) system (Abstract “A robotics process automation platform for developing and managing a workflow is provided.” See also, paragraph 7, 10, and 83-88.), comprising:
determining job execution data for one or more jobs in the RPA system based on logs of the RPA system (Paragraph 46 “The workflow, also referred to as a robot, may include computer-executable instructions or one or more sequences of instructions that are configured for ; and 
causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs (Paragraph 76 “Further, DLL manager 238 is configured to allow for the processes, methods or activities represented by each dynamic link library to be displayed 242 on developer computing device 116 to provide a visual representation of the respective process, method or activity to assist with creating and developing a workflow.” See also, paragraph 92 “Workflow management component 308 may also be configured to receive log information from runner component 122 and display such log information on administrator computing device.” See also, Fig. 12, Dashboard 354 and Reports 356.)

As per claim 3, Parimelazhagan further discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of a number of idle jobs for an activity of the workflow (Paragraph 94 and 92).

As per claim 4, Parimelazhagan further discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of a number of jobs that have traversed one or more paths of the workflow (Paragraph 58 and 92).

As per claim 5, Parimelazhagan further discloses, wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of a name of a robot assigned to perform an activity of the workflow (Paragraph 11).

As per claim 6, Parimelazhagan further discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of a completion time of an activity of the workflow (Paragraph 56 and 92).

As per claim 7, Parimelazhagan further discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of an idle time of an activity of the workflow (Paragraph 94 and 92).

As per claim 9, Parimelazhagan further discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises:
causing display of the job execution data for the one or more jobs in the RPA system in substantially real time (Paragraph 92).

As per claims 11-16 and 18, they are system claims having similar limitations as cited in claims 2-7 and 9 and are rejected under the same rationale.

As per claims 20-25 and 27, they are medium claims having similar limitations as cited in claims 2-7 and 9 and are rejected under the same rationale.

As per claim 28, Parimelazhagan further discloses wherein the determining and the causing are performed by one or more computing devices implemented in a cloud computing system (Paragraph 111).

As per claim 29, it is a system claim having similar limitations as cited in claim 8 and is thus rejected under the same rationale.

As per claim 30 it is a medium claim having similar limitations as cited in claim 8 and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parimelazhagan in view of Khanna (US 10,289,783).

As per claim 8, Parimelazhagan does not expressly disclose but Khanna discloses wherein causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system comprises: 
causing display of a color for each respective job, the color for the respective job corresponding to a state of the respective job (Fig. 27 show in “GUI 2700 the dashboard may include, but is not limited to, project name, status, start date, end date, process step, contact information, etc. The status may be color-coded thus providing immediate feedback regarding job completion (e.g. red, yellow, green, etc.).” See column 14, line 60-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Parimelazhagan to include the teachings of Khanna because it provides for the purpose of neatly and succinctly displaying the status of a job in a color that is easy to 

As per claim 17, it is a system claim having similar limitations as cited in claim 8 and is thus rejected under the same rationale.

As per claim 26, it is a medium claim having similar limitations as cited in claim 8 and is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered.

On pages 9-11, Applicant argues:
Paragraph [0092] of Parimelazhagan describes displaying log information on a computing device. However, the log information in paragraph [0092] of Parimelazhagan is not displayed with respect to a visualization of a workflow. Paragraph [0092] of Parimelazhagan also does not teach or suggest “causing display of the job execution data with respect to a visualization of a workflow associated with the one or more jobs in the RPA system” in amended claim 1.

The examiner respectfully submits that paragraph 76 was cited as well in the Office Action mailed 8/03/2021. Paragraph 76 recites:
Paragraph 76 “Further, DLL manager 238 is configured to allow for the processes, methods or activities represented by each dynamic link library to be displayed 242 on developer computing device 116 to provide a visual representation of the respective process, method or activity to assist with creating and developing a workflow.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        1/27/2022